MEMORANDUM OF DECISION.
Lance Merle Ware appeals his conviction of robbery with a dangerous weapon in violation of 17-A M.R.S.A. § 651 (1983). His sole contention on appeal is that, during rebuttal, the prosecutor improperly commented on defendant’s failure to testify, requiring the vacating of the jury verdict and the granting of a new trial. After careful review of the rebuttal argument, we find that the prosecutor’s comments cannot be interpreted as referring to defendant’s silence at trial. Accordingly, we affirm the judgment of conviction entered by the Superior Court.
The entry is
Appeal denied.
Judgment affirmed.
All concurring.